Exhibit 10.1

 

EXECUTION VERSION

 

STOCKHOLDERS AGREEMENT

 

BETWEEN

 

DEERFIELD CAPITAL CORP.

 

AND

 

BOUNTY INVESTMENTS, LLC

 

 

DATED AS OF JUNE 9, 2010

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

 

Page

 

 

 

ARTICLE I DEFINITIONS

1

 

 

 

Section 1.1

Definitions

1

 

 

 

Section 1.2

Construction

5

 

 

 

ARTICLE II REPRESENTATIONS AND WARRANTIES

6

 

 

 

Section 2.1

Representations and Warranties of the Company

6

 

 

 

Section 2.2

Representations and Warranties of the Investor

7

 

 

 

ARTICLE III BOARD OF DIRECTORS

7

 

 

 

Section 3.1

Board of Directors

7

 

 

 

Section 3.2

Investor Activities

11

 

 

 

Section 3.3

Majority Voting Provision

12

 

 

 

Section 3.4

Market Activity

12

 

 

 

Section 3.5

Affiliate Transactions

13

 

 

 

Section 3.6

Committee Membership

13

 

 

 

Section 3.7

Board Observer

13

 

 

 

Section 3.8

Preemptive Rights

13

 

 

 

ARTICLE IV NON SOLICITATION

14

 

 

 

Section 4.1

Non Solicitation

14

 

 

 

ARTICLE V MISCELLANEOUS

15

 

 

 

Section 5.1

Termination of Agreement

15

 

 

 

Section 5.2

Expenses

15

 

 

 

Section 5.3

Notices

15

 

 

 

Section 5.4

Governing Law

16

 

 

 

Section 5.5

Consent to Jurisdiction

16

 

i

--------------------------------------------------------------------------------


 

Section 5.6

Specific Performance

17

 

 

 

Section 5.7

Waiver of Jury Trial

17

 

 

 

Section 5.8

Binding Effect; Persons Benefiting; Assignment

17

 

 

 

Section 5.9

Counterparts

17

 

 

 

Section 5.10

Entire Agreement

17

 

 

 

Section 5.11

Severability

17

 

 

 

Section 5.12

Amendments and Waivers

18

 

 

 

Section 5.13

Delays or Omissions

18

 

EXHIBITS

 

Exhibit A – Initial Investor Designees

Exhibit B – Form of Majority Voting Bylaw

 

ii

--------------------------------------------------------------------------------


 

STOCKHOLDERS AGREEMENT, dated as of June 9, 2010 (this “Agreement”), by and
between Deerfield Capital Corp., a Maryland corporation (the “Company”), and
Columbus Nova Partners, LLC, a Delaware limited liability company (the
“Investor”).

 

WHEREAS, the Company, the Manager and the Investor are parties to an Acquisition
and Investment Agreement, dated as of March 22, 2010 (the “Acquisition and
Investment Agreement”), pursuant to which, upon the terms and subject to the
conditions therein, the Company will at Closing issue the Stock Consideration to
the Investor in consideration for the purchase of all of the Equity Interests of
the Manager (the “Acquisition”);

 

WHEREAS, the Company and the Investor are parties to a Convertible Note Purchase
Agreement, dated as of March 22, 2010 (the “Convertible Note Purchase
Agreement”), pursuant to which, upon the terms and subject to the conditions
therein, the Investor will at Closing purchase $25,000,000 in aggregate
principal amount of senior subordinated convertible notes of the Company (the
“Convertible Notes”), convertible into shares of Common Stock of the Company
(the “Conversion Shares”) in accordance with the terms of the Convertible Notes;

 

WHEREAS, the Investor has the registration rights with respect to the Conversion
Shares and the Investor Shares (as defined below) as provided in the
Registration Rights Agreement, dated as of the date hereof (the “Registration
Rights Agreement”);

 

WHEREAS, the execution and delivery of this Agreement is a condition to the
obligations of the parties to consummate the Closing; and

 

WHEREAS, the Company and the Investor desire to establish in this Agreement
certain terms and conditions concerning the corporate governance of the Company,
the Stock Consideration and the Conversion Shares and related provisions
concerning the relationship of the Investor with, and its investment in, the
Company from and after the Closing.

 

NOW, THEREFORE, in consideration of the mutual covenants and agreements set
forth herein and for other good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, the parties hereto agree as
follows:

 

ARTICLE I
DEFINITIONS

 

Section 1.1             Definitions.  As used in this Agreement, the following
terms shall have the meanings indicated below; provided that capitalized terms
used herein but not defined herein shall have the meanings ascribed to them in
the Acquisition and Investment Agreement:

 

--------------------------------------------------------------------------------


 

“Acquisition” has the meaning assigned in the recitals.

 

“Acquisition and Investment Agreement” has the meaning assigned in the recitals.

 

“Affiliate” shall have the meaning assigned in the Acquisition and Investment
Agreement; provided, that for purposes of this Agreement, the Company and its
Subsidiaries shall not be deemed to be Affiliates of the Investor and the
Investor shall not be deemed to be an Affiliate of the Company and its
Subsidiaries.

 

“Agreement” has the meaning assigned in the preamble.

 

“Beneficial Ownership” by a Person of any securities includes ownership by any
Person who, directly or indirectly, through any contract, arrangement,
understanding, relationship or otherwise, has or shares (i) voting power which
includes the power to vote, or to direct the voting of, such security; and/or
(ii) investment power which includes the power to dispose, or to direct the
disposition, of such security; and shall otherwise be interpreted in accordance
with the term “beneficial ownership” as defined in Rule 13d-3 adopted by the SEC
under the Exchange Act; provided that for purposes of determining Beneficial
Ownership, a Person shall be deemed to be the Beneficial Owner of any securities
that may be acquired by such Person pursuant to any agreement, arrangement or
understanding or upon the exercise of conversion rights, exchange rights,
warrants or options, or otherwise (irrespective of whether the right to acquire
such securities is exercisable immediately or only after the passage of time,
including the passage of time in excess of 60 days, the satisfaction of any
conditions, the occurrence of any event or any combination of the foregoing). 
For purposes of this Agreement, a Person shall be deemed to Beneficially Own any
securities Beneficially Owned by its Affiliates or any “group” (as contemplated
by Exchange Act Rule 13d-5(b)) of which such Person or any such Affiliate is or
becomes a member.  The term “Beneficially Own” shall have a correlative meaning.

 

“Board” means, as of any date, the Board of Directors of the Company in office
on that date.

 

“Closing” means the closing of the transactions contemplated in the Acquisition
and Investment Agreement.

 

“Common Stock” means the common stock of the Company, par value $0.001 per
share.

 

“Company” has the meaning assigned in the preamble.

 

“Consents” means all consents, notices, authorizations, novations, Orders,
waivers, approvals, licenses, accreditations, certificates, declarations,
filings or expiration of waiting periods, non-objection or confirmation by a
rating agency that an action or event will not result in the reduction or
withdrawal of a rating.

 

2

--------------------------------------------------------------------------------


 

“Constituent Documents” means, with respect to any Person that is a corporation,
its articles or certificate of incorporation or memorandum and articles of
association, as the case may be, and bylaws, with respect to any Person that is
a partnership, its certificate of partnership and partnership agreement, with
respect to any Person that is a limited liability company, its certificate of
formation and limited liability company or operating agreement, with respect to
any Person that is a trust or other entity, its declaration or agreement of
trust or constituent document, and with respect to any other Person, its
comparable organizational documents, in each case, as amended or restated.

 

“Contract” means any written or oral contract, agreement, lease, license,
indenture, note, bond, mortgage, loan, instrument, conditional sale contract,
guarantee commitment or other arrangement, understanding, undertaking or
obligation.

 

“Conversion Shares” has the meaning assigned in the recitals.

 

“Convertible Note Purchase Agreement” has the meaning assigned in the recitals.

 

“Company Stock Plan” means that certain Deerfield Triarc Capital Corp. Stock
Incentive Plan effective as of December 17, 2004, as amended.

 

“Dilution Notice”  has the meaning assigned in Section 3.1(h)(ii).

 

“Director” means any member of the Board.

 

“Exchange Act” means the Securities Exchange Act of 1934, as amended, and the
rules and regulations promulgated thereunder.

 

“Governmental Authority” means any foreign, federal, state or local
governmental, judicial, legislative, regulatory or administrative agency,
commission or authority, and any court, tribunal or arbitrator(s) of competent
jurisdiction, including Self-Regulatory Organizations.

 

“Independent Director” means a Director who qualifies as an “independent
director” of the Company under (a) the Corporate Governance Guidelines of the
Company then in effect and (b) (i) applicable NASDAQ rules, as such rules may be
amended, supplemented or replaced from time to time, or (ii), if the Common
Stock is listed on a securities exchange or quotation system other than NASDAQ,
any comparable rule or regulation of the primary securities exchange or
quotation system on which the Common Stock is listed or quoted (whether by final
rule or otherwise).  The fact that an individual has been designated by the
Investor for nomination pursuant to this Agreement will not, in and of itself,
disqualify that individual as an Independent Director.

 

“Investor” has the meaning assigned in the preamble.

 

3

--------------------------------------------------------------------------------


 

“Investor Shares” means, as of the applicable measurement date, the sum of the
shares of Common Stock and Other Capital Stock Beneficially Owned by the
Investor and its Affiliates (including, for the avoidance of doubt, the
Conversion Shares assuming all Conversion Shares then issuable pursuant to the
Convertible Notes Beneficially Owned by the Investor are outstanding) and any
shares of Common Stock or other securities issued in respect thereof or into
which such shares of Common Stock or other securities shall be converted in
connection with stock splits, reverse stock splits, stock dividends or
distributions, combinations or any similar recapitalizations after the date of
this Agreement.

 

“Law” means any statute, code, Order, law, ordinance, rule, regulation or other
requirement of any Governmental Authority.

 

“Lien” means any lien, pledge, encumbrance, mortgage, deed of trust, security
interest, equity, claim, lease, license, charge, option, adverse right, right of
first or last negotiation, offer or refusal, easement or transfer restriction of
any kind or nature whatsoever, whether arising by agreement, operation of Law or
otherwise.

 

“NASDAQ” means the NASDAQ Stock Market LLC.

 

“New Shares” means any shares of capital stock of the Company, including Common
Stock or Other Capital Stock, whether authorized or not by the Board or any
committee of the Board, and rights, options, or warrants to purchase said shares
of capital stock, and securities of any type whatsoever that are, or may become,
convertible into capital stock; provided, however, that the term “New Shares”
shall not include:  (i) securities issued to employees, consultants, officers
and directors of the Company, pursuant to any arrangement approved by the Board
or the Board’s compensation committee; (ii) securities issued in connection with
the acquisition of another business or assets of another Person by the Company
by merger or purchase of the assets or shares, or other reorganization;
(iii) securities issued pursuant to any rights or agreements, including, without
limitation, convertible securities, options and warrants, provided that either
(x) the Company shall have complied with Section 3.8 with respect to the initial
sale or grant by the Company of such rights or agreements or (y) such rights or
agreements existed prior to the Closing (it being understood that any
modification or amendment to any such pre-existing right or agreement subsequent
to the Closing with the effect of increasing the percentage of the Company’s
fully-diluted securities underlying such rights agreement shall not be included
in this clause (iii); (iv) securities issued in connection with any stock split,
stock dividend, recapitalization, reclassification or similar event by the
Company; (v) Conversion Shares issued upon conversion of any portion of the then
outstanding Convertible Notes; (vi) warrants issued in connection with debt
financings; (vii) securities registered under the Securities Act that are issued
in an underwritten public offering; and (viii) any right, option, or warrant to
acquire any security convertible into the securities excluded from the
definition of New Shares pursuant to clauses (i) through (vii) above.

 

4

--------------------------------------------------------------------------------


 

“Nominating Committee” means the Nominating & Corporate Governance Committee of
the Board.

 

“Order” means any judgment, order, injunction, stipulation, decree, writ,
doctrine, ruling, assessment or arbitration award or similar order of any
Governmental Authority.

 

“Other Capital Stock” means shares of any class of capital stock of the Company
(other than the Common Stock) that are entitled to vote generally in the
election of Directors.

 

“Outstanding Stock” means, as of the applicable measurement date, together, the
sum of (1) the outstanding shares of Common Stock and any Other Capital Stock
and (2) the Conversion Shares issuable upon the conversion of the aggregate
amount Convertible Notes then outstanding (calculated assuming all Conversion
Shares then issuable pursuant to the Convertible Notes are outstanding).

 

“Person” means any individual, corporation, partnership, limited liability
company, limited liability partnership, firm, joint venture, association,
joint-stock company, trust, unincorporated organization, Governmental Authority
or other entity.

 

“Short Sales” means all “short sales” as defined in Rule 200 promulgated under
Regulation SHO under the Exchange Act and all types of direct and indirect stock
pledges, forward sale contracts, options, puts, calls, swaps and similar
arrangements (including on a total return basis), and sales and other
transactions through non-US broker dealers or foreign regulated brokers.

 

“Strategic Committee” has the meaning assigned in Section 3.1(k).

 

“Third Party” means any Person other than the Company, its Subsidiaries and the
Investor and each of such Person’s respective members, directors, officers and
Affiliates.

 

“Trading Day” means any day on which the Common Stock is traded on NASDAQ, or,
if NASDAQ is not the principal trading market for the Common Stock, then on the
principal securities exchange or securities market on which the Common Stock is
then traded.

 

Section 1.2             Construction.  Unless the context of this Agreement
clearly requires otherwise:  (i) references to the plural include the singular
and vice versa; (ii) references to one gender include all genders;
(iii) whenever the words “include,” “includes” or “including” are used in this
Agreement they will be deemed to be followed by the phrase “without limitation;”
(iv) the words “hereof,” “herein,” “hereby,” “hereunder” and similar terms in
this Agreement refer to this Agreement as a whole and not to any particular
provision of this Agreement; and (v) when a reference is made in this Agreement
to a Section, Schedule, Exhibit or Annex, such reference shall be to a

 

5

--------------------------------------------------------------------------------


 

Section, Schedule, Exhibit or Annex of this Agreement unless otherwise
indicated.  The table of contents and headings contained in this Agreement are
for reference purposes only and shall not affect in any way the meaning or
interpretation of this Agreement.

 

ARTICLE II
REPRESENTATIONS AND WARRANTIES

 

Section 2.1             Representations and Warranties of the Company.  The
Company represents and warrants to the Investor as of the date hereof that:

 

(a)           The Company is duly incorporated, validly existing and in good
standing under the Laws of Maryland with all requisite power and authority
required to conduct its business as presently conducted.

 

(b)           The Company has all requisite corporate power and authority to
execute and deliver this Agreement and to perform its obligations hereunder. 
The execution and delivery by the Company of this Agreement and the performance
by the Company of its obligations hereunder have been duly authorized by all
requisite corporate action of the Company.  No other action on the part of the
Company is necessary to authorize the execution, delivery and performance by the
Company of this Agreement.

 

(c)           This Agreement has been duly executed and delivered by the Company
and, assuming this Agreement has been duly authorized, executed and delivered by
the Investor, constitutes the legal, valid and binding obligation of the
Company, enforceable against the Company in accordance with its terms, except to
the extent that the enforceability thereof may be limited by (i) applicable
bankruptcy, insolvency, fraudulent conveyance, reorganization, moratorium or
similar Laws from time to time in effect affecting generally the enforcement of
creditors’ rights and remedies; and (ii) general principles of equity,
regardless of whether enforcement is sought in equity or at Law.

 

(d)           The execution and delivery of this Agreement by the Company and
the performance by the Company of its obligations under this Agreement (i) does
not violate any provision of the Constituent Documents of the Company; and
(ii)(A) does not conflict with or violate any applicable Law of any Governmental
Authority having jurisdiction over the Company or any part of the properties or
assets of the Company, (B) does not require the Consent of any Person under,
violate, result in the termination or acceleration of or of any right under,
give rise to or modify any right or obligation under (whether or not in
combination with any other event or circumstance), or conflict with, breach or
constitute a default under (in each case with or without notice, the passage of
time or both), any Contract to which the Company is a party or by which any of
its properties or assets is bound, (C) does not result in the creation or
imposition of any Lien on any part of the properties or assets of the Company,
(D) does not violate any Order binding on the Company or any part of its
properties or assets, and (E) does not otherwise require any Governmental
Approvals or any Third Party Consents.

 

6

--------------------------------------------------------------------------------


 

Section 2.2             Representations and Warranties of the Investor.  The
Investor represents and warrants to the Company that as of the date hereof:

 

(a)           The Investor is duly formed, validly existing and in good standing
under the Laws of Delaware with all requisite power and authority required to
conduct its business as presently conducted.

 

(b)           The Investor has all requisite limited liability power and
authority to execute and deliver this Agreement and to perform its obligations
hereunder.  The execution and delivery by the Investor of this Agreement and the
performance by the Investor of its obligations hereunder have been duly
authorized by all requisite limited liability company action of the Investor. 
No other action on the part of the Investor or its members is necessary to
authorize the execution, delivery and performance by the Investor of this
Agreement.

 

(c)           This Agreement has been duly executed and delivered by the
Investor and, assuming this Agreement has been duly authorized, executed and
delivered by the Company, constitutes the legal, valid and binding obligation of
the Investor, enforceable against the Investor in accordance with its terms,
except to the extent that the enforceability thereof may be limited by
(i) applicable bankruptcy, insolvency, fraudulent conveyance, reorganization,
moratorium or similar Laws from time to time in effect affecting generally the
enforcement of creditors’ rights and remedies; and (ii) general principles of
equity regardless of whether enforcement is sought in equity or at Law.

 

(d)           The execution and delivery of this Agreement by the Investor and
the performance by the Investor of its obligations under this Agreement (i) does
not violate any provision of the Constituent Documents of the Investor; and
(ii)(A) does not conflict with or violate any applicable Law of any Governmental
Authority having jurisdiction over the Investor or any part of the properties or
assets of the Investor, (B) does not require the Consent of any Person under,
violate, result in the termination or acceleration of or of any right under,
give rise to or modify any right or obligation under (whether or not in
combination with any other event or circumstance), or conflict with, breach or
constitute a default under (in each case with or without notice, the passage of
time or both), any Contract to which the Investor is a party or by which any of
its properties or assets is bound, (C) does not result in the creation or
imposition of any Lien on any part of the properties or assets of the Investor,
(D) does not violate any Order binding on the Investor or any part of its
properties or assets, and (E) does not otherwise require any Governmental
Approvals or any Third Party Consents.

 

ARTICLE III
BOARD OF DIRECTORS

 

Section 3.1             Board of Directors.  (a)  Effective as of the Closing,
the Company shall (i) increase the size of the Board by two Directors so that
upon such increase the Board shall consist of nine Directors divided equally
among the three existing classes of Directors and (ii) cause Daniel Schrupp,
Andrew Intrater and Jason

 

7

--------------------------------------------------------------------------------


 

Epstein to be appointed to the Board (whose names and classes are set forth on
Exhibit A hereto, with Mr. Schrupp qualifying as an Independent Director) and
Paul Lipari as an observer.  The Company and the Investor shall take all
necessary action to ensure, unless otherwise agreed by the Board, including the
Directors designated by the Investor, that for so long as the Investor Shares
represent at least 5% of the Outstanding Stock that (i) the Board shall consist
of not more than nine Directors and (ii) the Board will be divided into three
equal classes.

 

(b)           If the Investor Shares represent at least 25% of the Outstanding
Stock, the Company shall, at each annual (or special) meeting of stockholders of
the Company at which Directors are to be elected, nominate and recommend for
election that number of individuals designated by the Investor to serve as
Directors necessary to ensure that (assuming such designees are elected) three
Directors are individuals designated by the Investor, provided, that if
necessary to ensure that a majority of the members of the Board are Independent
Directors, then the Investor shall designate an individual who qualifies as an
Independent Director; provided, further, that the Company shall have no further
obligation pursuant to this Section 3.1(b) once the Investor Shares cease to
represent at least 25% of the Outstanding Stock, even if the Investor
subsequently owns a number of Investor Shares representing at least 25% of the
Outstanding Stock, except as provided in Section 3.1(h) below.

 

(c)           If the Investor Shares represent at least 15% but less than 25% of
the Outstanding Stock, the Company shall, at each annual (or special) meetings
of stockholders of the Company at which Directors are to be elected, nominate
and recommend for election that number of individuals designated by the Investor
to serve as Directors necessary to ensure that (assuming such designees are
elected) two Directors are individuals designated by the Investor; provided,
that the Company shall have no further obligation pursuant to this
Section 3.1(c) once the Investor Shares cease to represent at least 15% of the
Outstanding Stock even if the Investor subsequently owns a number of Investor
Shares representing at least 15% of the Outstanding Stock, except as provided in
Section 3.1(h) below.

 

(d)           If the Investor Shares represent at least 5% but less than 15% of
the Outstanding Stock, the Company shall, at each annual (or special) meeting of
the stockholders of the Company at which Directors are to be elected, nominate
and recommend for election an individual designated by the Investor to serve as
a Director if necessary to ensure that one Director is an individual designated
by the Investor provided, that the Company shall have no further obligation
pursuant to this Section 3.1(d) once the Investor Shares cease to represent at
least 5% of the Outstanding Stock even if the Investor subsequently owns a
number of Investor Shares representing at least 5% of the Outstanding Stock,
except as provided in Section 3.1(h) below.

 

8

--------------------------------------------------------------------------------


 

(e)           [Reserved]

 

(f)            Upon the death, disability, retirement, resignation or other
removal of a Director designated by the Investor, subject to
Section 3.1(g) below, the Board shall elect as a Director to fill the vacancy so
created an individual designated by the Investor.

 

(g)           Each individual designated by the Investor for nomination as a
Director or observer shall be reasonably acceptable to the Nominating Committee
(it being understood and agreed that the individuals set forth in Section 3.1
are reasonably acceptable to the Nominating Committee).

 

(h)

 

(i)          Subject to (ii) below, in the event that, as of any date, the
Investor Shares represent less than the number of shares that would entitle the
Investor and its Affiliates pursuant to this Section 3.1 to designate the number
of the Investor-designated Directors then serving on the Board, then if
requested by the Nominating Committee (other than any member thereof designated
by the Investor), the Investor shall promptly take all necessary action to cause
the resignation, effective at the next annual meeting of the Company, of that
number of Investor-designated Directors as is required to cause the remaining
number of Investor-designated Directors to conform to this Section 3.1.

 

(ii)         Notwithstanding the foregoing, if the Investor Shares represent a
percentage of Outstanding Stock that is less than the applicable minimum
specified in Sections 3.1(b), (c) or (d) as a result of dilution of the Investor
Shares (in which case, the  Company shall deliver a written notice to the
Investor of such dilution event, the “Dilution Notice”) and within ten days
following receipt of the Dilution Notice the Investor gives the Company a
written notice of its intention to acquire, directly or indirectly through its
Affiliates, an amount of Common Stock, Convertible Notes or Other Capital Stock
such that immediately following such acquisition the Investor Shares represent a
percentage of Outstanding Stock equal to or greater than the minimum percentage
of Outstanding Stock specified in Sections 3.1(b), (c) or (d), as applicable, (a
“Cure Purchase”) within 90 days of the Company’s receipt of the Dilution Notice
(the “Cure Period”), then the Investor shall not be required to cause any
Investor-designated Director(s) to resign in accordance with Section 3.1(h)(i); 
provided, however, that if the Cure Purchase is not consummated within the Cure
Period, then if requested by the Nominating Committee (other than any member
thereof designated by the Investor), the Investor shall promptly take all
necessary action to cause the resignation, effective at the next annual meeting
of the Company, of that number of Investor-designated Directors as is required
to cause the remaining number of Investor-designated Directors to conform to
this Section 3.1;  provided, further, that the Investor shall not be required to
cause any Investor-designated Director(s) to resign in accordance with
Section 3.1(h) as a result of a dilution of the Investor Shares unless and until
the Company complies with procedures in this Section 3.1(h)(ii).

 

9

--------------------------------------------------------------------------------


 

(i)            For the purpose of determining the number of Directors the
Investor shall be entitled to designate for nomination pursuant to this
Section 3.1 at a stockholder meeting, the Investor Shares shall be calculated as
of the close of business on the last Trading Day of the month immediately prior
to the date on which the Nominating Committee selects Director nominees for
election at the relevant stockholder meeting.

 

(j)            The Company shall cause each individual designated by the
Investor for nomination in accordance with this Section 3.1 to be included in
the Board’s “slate” of nominees for the applicable meeting of stockholders and
shall use commercially reasonable best efforts to solicit from its stockholders
eligible to vote for the election of Directors proxies (i) in favor of the
election of such persons and (ii) against removal of any such designee.

 

(k)           The Board shall establish a Strategic Committee of the Board (the
“Strategic Committee”), which shall continue in existence until the date that
the Investor Shares represent less than 25% of the Outstanding Stock.  The
Strategic Committee shall initially consist of four members:  two Directors
designated by the Investor and two Directors designated by the Independent
Directors of the Company not designated by the Investor.  The initial members of
the Strategic Committee shall be Robert Machinist, Peter Rothschild, Jason
Epstein and Andrew Intrater.  Any successor member of the Strategic Committee to
the two Directors designated by the Independent Directors of the Company shall
be designated by the Independent Directors of the Company not designated by the
Investor.  Any successor member of the Strategic Committee to the Directors
designated by the Investor shall be designated by the Investor.  The Strategic
Committee shall report and make recommendations to the Board regarding the
following and, for matters approved by the Board, will be responsible for
effectuating the following:  (i) identifying and executing merger and
acquisition opportunities, (ii) working with members of the Company’s senior
management to set direction for the Company, including new investment
initiatives and investment products, (iii) the hiring, dismissal and scope of
responsibility of senior management, and (iv) the integration of CLO platforms
of the Manager and the Company.

 

(l)            The rights of the Investor set forth in this Section 3.1 are
personal to the Investor and the Investor shall not transfer, delegate or
assign, whether in connection with any sale of Common Stock or Convertible Notes
or otherwise, any right of the Investor under this Section 3.1 to any Person
other than an Affiliate of the Investor.  Any purported transfer, delegation or
assignment shall be null and void ab initio.

 

(m)          Each Investor-designated Director(s) shall receive the same
compensation and benefits as the other outside directors, including
reimbursement for travel, lodging and related expenses incurred in connection
with meetings of

 

10

--------------------------------------------------------------------------------


 

the Board or any of their respective subsidiaries, or any committee thereof, or
otherwise in service as a Director or member of the boards of directors of the
Company or any of its respective subsidiaries in accordance with the Company’s
policies applicable to the other outside directors.

 

(n)           The Company shall to the maximum extent permitted under applicable
Law, indemnify each Director designated by the Investor, from and against any
and all losses which may be imposed on, incurred by, or asserted against such
Director in any way relating to or arising out of, or alleged to relate to or
arise out of, the Director’s service in that capacity pursuant to the Company’s
Constituent Documents and an indemnification agreement in the form heretofore
provided to the Investor.

 

(o)           The Directors designated by the Investor shall be covered by the
directors’ and officers’ liability insurance and fiduciary liability insurance
carried by the Company, the current benefits and levels of coverage of which
have been disclosed to the Investor.

 

Section 3.2             Investor Activities.

 

(a)           Until the earlier of (x) the third anniversary of this Agreement
and (y) such date as the Investor Shares represent less than 15% of the
Outstanding Stock, the Investor and its Affiliates, including their respective
directors, officers and employees) will not do any of the following, directly or
indirectly (which, shall include any action taken on behalf of the Investor or
its Affiliates), unless the Investor has obtained the prior unanimous written
consent of the Independent Directors not designated by the Investor:

 

(i)            (A) engage, or in any way participate, directly or indirectly, in
any “solicitation” (as such term is defined in Rule 14a-1(l) promulgated by the
SEC under the Exchange Act) of proxies or consents in any “election contest”
with respect to the Company’s Directors (regardless of whether it involves the
election or removal of directors of the Company), (B) seek to advise, encourage
or influence any Person with respect to the voting of any voting securities of
the Company in any “election contest” with respect to the Directors (regardless
of whether it involves the election, removal of or withholding votes for
Directors), (C) initiate, propose or otherwise “solicit” (as such term is
defined in Rule 14a-1(l) promulgated by the SEC under the Exchange Act)
stockholders of the Company for the approval of stockholder proposals in
connection with the election or removal of or withholding votes for Directors of
the Company, or (D) induce or attempt to induce any other Person to initiate any
such stockholder proposal;

 

(ii)           form, join or in any way participate in a partnership, syndicate
or other group (including without limitation any “group” as defined under
Section 13(d)(2)of the Exchange Act) with any Person other than an Affiliate of
the Investor with respect to any voting securities of the Company in connection
with any “election

 

11

--------------------------------------------------------------------------------


 

contest” with respect to the Directors (regardless of whether it involves the
election or removal of or withholding votes for Directors);

 

(iii)          seek, alone or in concert with others, (A) to obtain
representation on the Board, except as otherwise expressly permitted in this
Agreement, (B) to effect the removal of any Director, except as otherwise
expressly permitted in this Agreement, or (C) to make a stockholder proposal at
any meeting of the stockholders of the Company to change the size of the Board,
the authority of the Nominating Committee or the manner in which Directors are
elected;

 

(iv)          enter into any discussions, negotiations, agreements or
understandings with any Third Party with respect to the foregoing, or advise,
assist, encourage or seek to persuade any Third Party to take any action with
respect to any of the foregoing, or otherwise take or cause any action
inconsistent with any of the foregoing; or

 

(v)           request, directly or indirectly, any amendment or waiver of any
provision of this Section 3.2 (including this clause (v)) by the Company;
provided that nothing in this Section 3.2 shall prohibit the Investor from
voting Common Stock owned by the Investor for, against or withholding its votes
from any Directors nominated by the Nominating Committee.

 

(b)           The Investor agrees that the Investor shall, as a condition
precedent to any sale or series of related sales or other transfers or series of
related transfers (including by merger or other operation of Law) of Investor
Shares representing 15% or more of the Outstanding Stock to any single Person or
its Affiliates, require that such Person enter into a written agreement with the
Company providing that such Person will agree to be bound by the terms of this
Section 3.2.  Any purported sale or transfer by the Investor without compliance
of the obligation in the preceding sentence shall be null and void ab initio. 
For the avoidance of doubt, the requirements of this Section 3.2(b) shall apply
to any Person acquiring Investor Shares representing 15% or more of the
Outstanding Stock even if following such sale or transfer the Investor would own
Investor Shares representing less than 5% of the Outstanding Stock.

 

Section 3.3             Majority Voting Provision.  Until the date that the
Investor Shares represent less than 5% of the Outstanding Stock, the Company
shall adopt and continue to maintain a majority voting bylaw provision
substantially in the form attached as Exhibit B hereto, with such modifications
as are required by Law.

 

Section 3.4             Market Activity.  Until the earlier of (x) the third
anniversary of this Agreement and (y) the date that the Investor Shares
represent less than 10% of the Outstanding Stock, the Investor shall not,
directly or indirectly, nor permit its Affiliates or any Person acting on behalf
of or pursuant to any understanding with the Investor or its Affiliates, to
engage in any Short Sales, derivatives, participations, swaps or enter into any
other arrangements that transfer to another Person, in whole or in part, any of
the economic consequences of ownership of the Common Stock and the

 

12

--------------------------------------------------------------------------------


 

Convertible Notes held by the Investor without transferring title to or legal
ownership of such Common Stock and Convertible Notes.  Except as set forth in
Section 3.2 and this Section 3.4, the Convertible Note Purchase Agreement  and
applicable Law, the sale or transfer of any securities of the Company by the
Investor shall not be subject to any restrictions.

 

Section 3.5             Affiliate Transactions.  Except as expressly
contemplated by this Agreement, the Acquisition and Investment Agreement or the
Registration Rights Agreement, the Company shall not, and shall cause its
Subsidiaries not to, without the prior written consent of a majority of the
Independent Directors, enter into or commit to enter into any Contract,
arrangement or understanding between the Company and its direct or indirect
Subsidiaries, on the one hand, and the Investor and its Affiliates, on the other
hand.

 

Section 3.6             Committee Membership. Except as otherwise stated in
Section 3.1(k) and subject to such Investor-designated Director or Directors
satisfying applicable qualifications under the Company’s Corporate Governance
Guidelines, applicable law, regulation or stock exchange rules and regulations,
the Investor shall be entitled to have representation on all committees of the
Board equal to (x) the number of members of the committee multiplied by (y) the
number of Investor-designated Directors divided by the total number of Directors
(rounded up to the next whole number if the quotient includes a remainder of .5
or more and rounded down to the next whole number (which may be zero) if the
quotient includes a remainder of less than .5); provided, that for so long as
the Investor Shares represent at least 15% of the Outstanding Stock, the
Investor shall be entitled to have representation of at least one
Investor-designated Director on all committees of the Board.  If none of the
Investor-designated Directors satisfy the applicable qualifications under the
Company’s Corporate Governance Guidelines, applicable law, regulation or stock
exchange rules and regulations to sit on any committee of the Board, then the
Board shall permit an Investor-designated Director to attend (but not vote) at
the meetings of such committee as an observer if permitted by the Company’s
Corporate Governance Guidelines, applicable law, regulation or stock exchange
rules and regulations.

 

Section 3.7             Board Observer.  In addition to the rights of the
Investor in Section 3.1, for so long as the Investor Shares represent at least
15% of the Outstanding Stock, the Investor shall also be entitled to designate
one observer to attend (but not vote) at all meetings of the Board and each
committee of the Board.

 

Section 3.8             Preemptive Rights.

 

(a)           For so long as the Investor Shares represent at least 5% or more
of the Outstanding Stock, the Investor shall have, the right to purchase, in
accordance with the procedures set forth herein, its pro rata portion
(calculated based solely on the Common Stock issued or issuable to the Investor
upon conversion of the Convertible Notes as a percentage of the then-outstanding
Common Stock prior to issuance of the New Shares)

 

13

--------------------------------------------------------------------------------


 

of any New Shares which the Company may, from time to time, propose to sell and
issue (hereinafter referred to as the “Preemptive Right”).

 

(b)           In the event that the Company proposes to issue and sell New
Shares, the Company shall notify the Investor in writing with respect to the
proposed New Shares to be issued (the “New Shares Notice”).  Each New Shares
Notice shall set forth:  (i) the number of New Shares proposed to be issued by
the Company and their purchase price; (ii) the Investor’s pro rata portion
(calculated based on the Common Stock issued or issuable to the Investor upon
conversion of the Convertible Notes as a percentage of the then-outstanding
Common Stock prior to issuance of the New Shares) of New Shares and (iii) any
other material term and, if known, the expected date of consummation of the
purchase and sale of the New Shares.

 

(c)           The Investor shall be entitled to exercise its right to purchase
such New Shares by delivering an irrevocable written notice to the Company
within 15 days from the date of receipt of any such New Shares Notice specifying
the number of New Shares to be subscribed, which in any event can be no greater
than the Investor’s pro rata portion (calculated as provided above) of such New
Shares at the price and on the terms and conditions specified in the New Shares
Notice.

 

(d)           If the Investor does not elect within the applicable notice period
described above to exercise its preemptive rights with respect to any of the New
Shares proposed to be sold by the Company, the Company shall have 90 days after
expiration of all such notice period to sell or to enter into an agreement to
sell such unsubscribed New Shares proposed to be sold by the Company, at a price
and on terms no more favorable to the purchaser than those offered to the
Investor.

 

(e)           The Investor shall take up and pay for any New Shares pursuant to
the Preemptive Right upon closing of the issuance of the New Shares, and shall
have no right to acquire such New Shares if the issuance thereof shall not be
consummated.

 

ARTICLE IV
NON SOLICITATION

 

Section 4.1             Non Solicitation.  Without the consent of the Board,
until the Investor Shares represent less than 5% of the Outstanding Stock, the
Investor and its Affiliates shall not, directly or indirectly, solicit for
employment or any similar arrangement or hire any employee of the Company or any
of its Affiliates; provided, however, that this Section 4.1 shall not prohibit
the hiring of a person (i) whose employment has been terminated by the Company,
(ii) who responds to general solicitations of employment through advertisements
or other means not targeted specifically to such employees or (iii) who was an
employee of the Investor or its Affiliates after the Closing Date prior to being
employed by the Company or its Affiliates after the Closing Date.

 

14

--------------------------------------------------------------------------------


 

ARTICLE V
MISCELLANEOUS

 

Section 5.1             Termination of Agreement.  This Agreement shall continue
in effect until the first to occur of (i) the Investor Shares represent less
than 5% of the Outstanding Stock; provided, that the requirements of
Section 3.2(b) shall apply to a sale or transfer of Investor Shares representing
15% or more of the Outstanding Stock that following such sale or transfer
results in the Investor Shares representing less than 5% of the Outstanding
Stock, and (ii) termination of this Agreement by written agreement of the
Company and the Investor.

 

Section 5.2             Expenses.  Except as otherwise expressly set forth
herein and in the Acquisition and Investment Agreement, each party hereto shall
pay its own costs and expenses (including all legal, accounting, broker, finder
and investment banker fees) relating to this Agreement, the negotiations leading
up to this Agreement and the transactions contemplated hereby.

 

Section 5.3             Notices.  All notices, requests, demands and other
communications hereunder shall be in writing and shall be deemed to have been
duly given when delivered by hand, or when sent by telecopier (with receipt
confirmed); provided, that a copy is also sent by registered mail, return
receipt requested, or by courier addressed as follows (or to such other address
for the Company or Investor as shall be specified by like notice):

 

 

If to the Company:

 

 

 

Deerfield Capital Corp.

 

6250 North River Road

 

9th Floor

 

Rosemont, Illinois 60018

 

Attention:        Robert Contreras

 

Telecopier:      (773) 380-1695

 

 

 

with copies to:

 

 

 

Schulte Roth & Zabel LLP

 

919 Third Avenue

 

New York, New York 10022

 

Attention:        Marc Weingarten, Esq.

 

Telecopier:      (212) 593-5955

 

 

 

If to Investor:

 

 

 

Bounty Investments, LLC

 

c/o Columbus Nova Partners, LLC

 

15

--------------------------------------------------------------------------------


 

 

601 Lexington Avenue, 58th Floor

 

New York, New York 10022

 

Attention:        Paul Lipari

 

Telecopier:      (646) 349-1091

 

 

 

with copies to:

 

 

 

Latham & Watkins LLP

 

885 Third Avenue

 

New York, New York 10022

 

Attention:        James C. Gorton, Esq.

 

Telecopier:      (212) 751-4864

 

Section 5.4             Governing Law.  EXCEPT TO THE EXTENT THAT THE LAWS OF
THE STATE OF MARYLAND APPLICABLE TO THE ELECTION OF DIRECTORS ARE APPLICABLE,
THIS AGREEMENT WILL BE GOVERNED BY AND CONSTRUED AND ENFORCED IN ACCORDANCE WITH
THE INTERNAL LAWS OF THE STATE OF NEW YORK WITHOUT REFERENCE TO ITS CHOICE OF
LAW RULES THAT WOULD APPLY THE LAWS OF ANY OTHER JURISDICTION.

 

Section 5.5             Consent to Jurisdiction.  Each Party to this Agreement,
by its execution hereof, (a) hereby irrevocably consents and agrees that any
action, suit or proceeding arising in connection with any disagreement, dispute,
controversy or claim, in whole or in part, arising out of, related to, based
upon or in connection with this Agreement or the subject matter hereof shall be
brought only in the courts of the State Courts of the State of New York, New
York County or the United States District Court located in the State of New
York, New York County, (b) hereby waives to the extent not prohibited by
applicable Law, and agrees not to assert, by way of motion, as a defense or
otherwise, in any such action, any claim that it is not subject personally to
the jurisdiction of the above-named courts, that its property is exempt or
immune from attachment or execution, that any such action brought in one of the
above-named courts should be dismissed on grounds of forum non conveniens,
should be transferred to any court other than one of the above-named courts, or
should be stayed by reason of the pendency of some other proceeding in any other
court other than one of the above-named courts, or that this Agreement or the
subject matter hereof may not be enforced in or by such court and (c) hereby
agrees not to commence any such action other than before one of the above-named
courts nor to make any motion or take any other action seeking or intending to
cause the transfer or removal of any such action to any court other than one of
the above-named courts whether on the grounds of forum non conveniens or
otherwise. Each party hereby (i) consents to service of process in any such
action in any manner permitted by New York law, (ii) agrees that service of
process made in accordance with clause (i) or made by registered or certified
mail, return receipt requested, at its address specified pursuant to
Section 5.3, shall constitute good and valid service of process in any such
action, and (iii) waives and agrees not to assert (by way of motion, as a
defense, or

 

16

--------------------------------------------------------------------------------

 


 

otherwise) in any such action any claim that service of process made in
accordance with clause (i) or (ii) does not constitute good and valid service of
process.

 

Section 5.6             Specific Performance.  The parties to this Agreement
each acknowledge that each party would not have an adequate remedy at law for
money damages in the event that any of the covenants hereunder have not been
performed in accordance with their terms, and therefore agree that the other
parties shall be entitled to specific enforcement of the terms hereof and any
other equitable remedy to which such parties may be entitled.

 

Section 5.7             Waiver of Jury Trial.  The parties each hereby waive
trial by jury in any judicial proceeding involving, directly or indirectly, any
matters (whether sounding in tort, contract or otherwise) in any way arising out
of, related to or connected with this Agreement or the transactions contemplated
hereby.

 

Section 5.8             Binding Effect; Persons Benefiting; Assignment.  This
Agreement shall inure to the benefit of and be binding upon the parties hereto
and their respective successors and permitted assigns.  Nothing in this
Agreement is intended or shall be construed to confer upon any Person other than
the parties hereto and their respective successors and permitted assigns any
right, remedy or claim under or by reason of this Agreement or any part hereof. 
Without the prior written consent of the other party hereto, this Agreement may
not be assigned by either party hereto and any purported assignment made without
such consent shall be null and void.

 

Section 5.9             Counterparts.  This Agreement may be executed in
counterparts, each of which shall be deemed an original and each of which shall
constitute one and the same instrument.

 

Section 5.10           Entire Agreement.  This Agreement, including the
Schedules, Exhibits, Annexes, certificates and lists referred to herein, any
documents executed by the parties simultaneously herewith or pursuant thereto
constitute the entire understanding and agreement of the parties hereto with
respect to the subject matter hereof and supersedes all other prior agreements
and understandings, written or oral, between the parties with respect to such
subject matter.

 

Section 5.11           Severability.  If any provision of this Agreement, or the
application thereof to any Person or circumstance, is invalid or unenforceable
in any jurisdiction, (a) a substitute and equitable provision shall be
substituted therefor in order to carry out, so far as may be valid and
enforceable in such jurisdiction, the intent and purpose of their invalid or
unenforceable provision; and (b) the remainder of this Agreement and the
application of such provision to other Persons or circumstances shall not be
affected by such invalidity or unenforceability, nor shall such invalidity or
unenforceability of such provision affect the validity or enforceability of such
provision, or the application thereof, in any other jurisdiction.

 

17

--------------------------------------------------------------------------------


 

Section 5.12           Amendments and Waivers.  This Agreement may not be
amended, altered or modified except by written instrument executed by the
Investor and the Company and approved by the unanimous written consent of the
Independent Directors not designated by the Investor.  The failure by any party
hereto to enforce at any time any of the provisions of this Agreement shall in
no way be construed to be a waiver of any such provision nor in any way to
affect the validity of this Agreement or any part hereof or the right of such
party thereafter to enforce each and every such provision.  No waiver of any
breach of or non-compliance with this Agreement shall be held to be a waiver of
any other or subsequent breach or non-compliance. Any waiver made by any party
hereto in connection with this Agreement shall not be valid unless agreed to in
writing by such party.

 

Section 5.13           Delays or Omissions.  No delay or omission to exercise
any right, power, or remedy accruing to any party under this Agreement shall
impair any such right, power, or remedy of such party, nor shall it be construed
to be a waiver of or acquiescence to any breach or default, or of or in any
similar breach or default thereafter occurring; nor shall any waiver of any
single breach or default be deemed a waiver of any other breach or default. All
remedies, either under this Agreement or by law or otherwise afforded to any
holder, shall be cumulative and not alternative.

 

18

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first above written.

 

 

 

COMPANY:

 

 

 

 

 

DEERFIELD CAPITAL CORP.

 

 

 

 

 

 

 

By:

/s/ Jonathan Trutter

 

 

Name:  Jonathan Trutter

 

 

Title:   Chief Executive Officer

 

 

 

 

 

 

 

 

INVESTOR:

 

 

 

 

 

BOUNTY INVESTMENTS, LLC

 

 

 

 

 

 

 

By:

/s/ Andrew Intrater

 

 

Name:  Andrew Intrater

 

 

Title:  Chief Executive Officer

 

--------------------------------------------------------------------------------


 

EXHIBIT A

 

Name

 

Class

 

Daniel Schrupp

 

Class I

 

Andrew Intrater

 

Class II

 

Jason Epstein

 

Class III

 

 

--------------------------------------------------------------------------------


 

EXHIBIT B

 

Majority Voting Bylaw Provisions.
(to replace existing provisions)

 

Section 7.               Voting.

 

(a)(i)  Each director to be elected by stockholders after the effective date of
this Bylaw shall be elected by the vote of the majority of the votes cast at any
meeting for the election of directors at which a quorum is present. For purposes
of this Bylaw, a majority of votes cast (a “Majority Vote”) shall mean that the
number of votes cast “for” a director’s election exceeds the number of votes
“withheld” from or cast “against” that director’s election. Votes cast shall
exclude “abstentions” and any “broker non-votes” with respect to that director’s
election. Notwithstanding the foregoing, in the event of a contested election of
directors, directors shall be elected by the vote of a plurality of all the
votes cast at a meeting for the election of directors at which a quorum is
present. For purposes of this Bylaw, a contested election shall mean any
election of directors in which the number of candidates for election as
directors exceeds the number of directors to be elected, with the determination
that an election is “contested” to be made by the Secretary within 30 days
following the close of the applicable notice of nomination period set forth in
Section 11, based on whether one or more notices of nomination meeting the
requirements of Section 11 were timely filed in accordance with Section 11
(provided that the determination that an election is a “contested election”
shall be determinative only as to the timeliness of a notice of nomination and
not otherwise as to its validity). If, prior to the day preceding the day the
Company first mails its notice of meeting in connection with such election of
directors, one or more notices of nomination are withdrawn such that the number
of candidates for election as director no longer exceeds the number of directors
to be elected, the election shall not be considered a contested election.

 

(ii)  In order for any incumbent director to become a nominee of the Board of
Directors for further service on the Board of Directors, such person shall
submit an irrevocable resignation, contingent on that person’s not receiving a
Majority Vote in an election that is not a contested election. In the event an
incumbent director fails to receive a Majority Vote in an election that is not a
contested election, the resignation of such incumbent director shall be
automatically effective without any further action by the Board or any committee
thereof and the Board of Directors may, in its sole discretion, fill any
resulting vacancy pursuant to the provisions of Section 12.

 

Section 3.               Resignations.

 

Any Director may resign at any time by sending a written notice of such
resignation to the principal executive office of the Corporation addressed to
the Chairman of the Board or the President.  Such resignation shall take effect
at the time specified therein or upon the happening of an event or events
specified therein, or if the time is not specified and the resignation is not
made contingent upon the happening of an event or events, upon receipt thereof
by the Chairman of the Board or the President.

 

--------------------------------------------------------------------------------